DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The response filed on November 3, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the associated central axis of the aperture of the plurality of apertures" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read -- the associated central axis of each aperture of the plurality of apertures.--


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 9-12, 14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith et al. (US 2007/0210717. Smith hereafter).
With respect to claim 1, Smith discloses a faceplate (2100) comprising: 
a conductive plate (2120a, 2120b and 2124) comprising a body (body of 2120a, 2120b and 2124) and characterized by a first (top) surface and a second (bottom) surface opposite the first surface, wherein the conductive plate defines a plurality of apertures (2148. Fig. 21A) extending through the conductive plate from the first surface to the second surface, and wherein, along a sidewall of each aperture of the plurality of apertures between the first surface and the second surface, the conductive plate defines an annular channel (annular channels occupied by 2174a, 2174b and 2180. Fig. 21B) recessed into the body in a direction radially outward from an associated central axis (see Fig. 21B with additional annotations below) of each aperture, each associated 
a plurality of inserts (2170 and 2172), wherein each aperture of the plurality of apertures contains an insert of the plurality of inserts, defines at least one channel (see Fig. 21B with additional annotations below) extending through the insert; and 
a plurality of o-rings (2174a, 2174b and 2180), wherein each o-ring of the plurality of o-rings is positioned within an aperture of the plurality of apertures, and
wherein each o-ring is seated within the annular channel defined by the conductive plate within the aperture of the plurality of apertures.
With respect to claim 2, Smith discloses wherein the at least one channel of each insert comprises a plurality of channels (see Fig. 21B with additional annotations below), and wherein each (diameter or perimeter of the) channel of the plurality of channels is radially offset from the associated central axis of the aperture of the plurality of apertures.
With respect to claim 3, Smith discloses wherein the plurality of channels comprise at least six channels (see Fig. 21B with additional annotations below) through the insert arranged separate from one another about (the central axis of) the insert
With respect to claim 4, Smith discloses wherein an annular groove (annular groove defined by 2178) is defined along an exterior region of a corresponding insert of the plurality of inserts positioned within the aperture of the plurality of apertures.
With respect to claim 5, Smith discloses wherein a portion of each o-ring of the plurality of o-rings is seated within the annular groove defined along a region of a corresponding insert between a first (upper) end and a second (lower) end of the insert.

With respect to claim 7, Smith discloses wherein the plurality of first O-rings are disposed within (under) the plurality of inserts, wherein each insert of the plurality of inserts is housed within respectively defined apertures of the plurality of apertures of the conductive plate and extend radially within each aperture to within at least 50 mils (the insert overlaps the aperture) of a radius of each aperture (Fig. 21B).
With respect to claim 9, Smith discloses the faceplate further comprising a layer of dielectric material (2172) extending across the first surface of the conductive plate, wherein the first surface of the conductive plate is configured to be exposed to a plasma (via 2182) within a semiconductor processing chamber.
With respect to claim 10, Smith discloses wherein the layer of dielectric material is located on all surfaces of the conductive plate (viewing from 2198) including on all surfaces defining the plurality of apertures (Fig. 21B).
With respect to claim 11, Smith discloses a faceplate (2100) comprising: 
a conductive plate (2120a, 2120b and 2124) defining a plurality of apertures (2148) extending through the conductive plate from a first (top) surface to a second (bottom) surface opposite the first surface; and 
a plurality of inserts (2170 and 2172), each insert comprising a single body (body  of 2170 and 2172), wherein each insert of the plurality of inserts is disposed within a 
With respect to claim 12, Smith discloses wherein the upper portion of each aperture is characterized by a cylindrical shape characterized by a first diameter extending from the first surface of the conductive plate to the ledge, and wherein the lower portion is characterized by a cylindrical shape characterized by a second diameter extending from the ledge to the second surface of the conductive plate, and wherein the second diameter is less than the first diameter (See Fig. 21B with additional annotations below).
With respect to claim 14, Smith discloses wherein an O-ring (2174a, 2174b and 2180) is positioned within each aperture of the plurality of apertures to (capable of) form a seal between an insert of the plurality of inserts seated within the aperture and a portion of the plate defining the upper portion of the aperture of the plurality of apertures (by 2180).
With respect to claim 16, Smith discloses wherein each insert comprises a dielectric material (2172).

    PNG
    media_image1.png
    328
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    496
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith.
With respect to claim 15, Smith discloses the faceplate as in claim 11 except for wherein the upper portion of each aperture is less than 10% of a length of each aperture.
It would have been an obvious matter of design choice to make the upper portion to less than 10% of the length (thickness) of the aperture (by either reducing the thickness of the upper portion or increasing the length (thickness) of the aperture), since such a modification would have involved a mere change in the size (thickness) of a In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the size of the plate and insert) to produce a predictable solution (optimum plasma intensity), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Schneider et al. (US 6,364,957. Schneider hereafter).
With respect to claim 17, Smith discloses the faceplate as in claim 16 except for wherein the dielectric material comprises a ceramic including one or more of aluminum oxide (Al2O3), zirconium oxide (ZrO2), and yttrium oxide (Y2O3).
However, Schneider teaches a dielectric material (45) for a semiconductor process wherein the dielectric material comprises a ceramic including one or more of aluminum oxide (Al2O3), zirconium oxide (ZrO2), and yttrium oxide (Y2O3) (Col. 5, lines 42-48). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of a dielectric material comprises a ceramic including one or more of aluminum oxide (Al2O3), zirconium oxide (ZrO2), and yttrium oxide (Y2O3), as taught by Schneider, to Smith’s ceramic dielectric, in order to improve the performance of the dielectric material (Col. 5, lines 35-60). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a dielectric material comprises a ceramic including one or more of aluminum oxide (Al2O3), zirconium oxide (ZrO2), and yttrium oxide (Y2O3) in order to improve the performance of the dielectric material.  It has been In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed on March 22, 2021 have been fully considered but they are not persuasive. Applicant argues that Smith fails to disclose “an annular channel recessed into the body in a direction radially outward from an associated central axis of each aperture, each associated central axis extending from the first surface of the conductive plate to the second surface of the conductive plate.” The applicant’s argument has been considered but is moot due to the new interpretation of the Smith reference. The central axis is simply an imaginary axis and the annular channels occupied by 2174a, 2174b and 2180. Fig. 21B are recessed into the body in a direction radially outward from an associated central axis. See revised Fig. 21B with additional annotations above. 
Applicant further argues that neither element 2170 nor the element 2172 includes a single body extending from the first surface of the conductive plate to the ledge and is seated on the defined ledge of each corresponding aperture. The Examiner respectfully disagrees. As clearly elaborated above, Smith discloses: “a plurality of inserts (2170 and 2172), each insert comprising a single body (body of 2170 and 2172), wherein each insert of the plurality of inserts is disposed within a separate aperture of the plurality of apertures, wherein each aperture of the plurality of apertures is defined with an upper (top) portion and a lower (bottom) portion within the conductive plate, wherein a ledge (2184 and 2176) is defined by the conductive plate at a boundary between the upper portion and the lower portion (See Fig. 21B with additional annotations below), wherein each insert of the plurality of inserts defines a channel (middle constant channel as shown in Fig. 21B below) through the single body, wherein the single body of each insert extends from the first surface of the conductive plate to the ledge and is seated on the ledge of each corresponding aperture.” See detailed rejections elaborated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 4, 2021